Citation Nr: 1701439	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for status-post uvulopalatopharyngoplasty (UPPP) (claimed as throat surgery).

2. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to UPPP.

3. Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for rhinitis.

5. Entitlement to service connection for adenoid disorder.

6. Entitlement to service connection for a left ankle disability, to include as residuals from a fracture.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1983 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for the Veteran's claims.

In October 2015, the Board remanded the claims on appeal for further development.  For the reasons explained below, the Board finds that there has been substantial compliance with its prior Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran's service treatment records are unavailable, as established in a December 2007 Memorandum.  The Board recognizes that there is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In August 2016, the Veteran filed a motion for an extension of time for an additional 90-day period in order to prepare additional evidence and argument in support of his appeal.  In October 2015, the undersigned Veterans Law Judge (VLJ) granted the motion, explaining that if additional evidence was not received within the stated period of time, the Board would assume that none was forthcoming.  To this date, the Veteran has not submitted additional evidence.

For the reasons indicated below, the claim for service connection for sinusitis has been bifurcated into claims for service connection for sinusitis and rhinitis.

The issues of entitlement to service connection for OSA and rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran had a UPPP in service with current status-post residuals.

2.  The Veteran does not have current sinusitis that is due to disease or injury in service.

3.  The Veteran does not have current adenoid disorder that is due to disease or injury in service.

4.  The Veteran does not have a current left ankle disability that is due to disease or injury in service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for status-post UPPP are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for an adenoid disorder are not met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on November 27, 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service dental records, as well as post-service reports of private treatments and VA examinations in September 2014 and January 2016.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

In October 2015, the Board remanded the claims for new VA examinations to determine whether the Veteran has a current disability manifested by residuals of UPPP, a current disability manifested by sinusitis, and a current disability of adenoid disorder; as well as to address the etiology of any residuals of a left ankle fracture.  Pursuant to the Board's remand instructions, the AOJ scheduled the Veteran for VA examinations in January 2016 and issued an SSOC in March 2016, denying entitlement to service connection for the claims.

While the Board finds that the January 2016 VA examiner did not substantially comply with the remand order to address the Veteran's residuals of a UPPP, given the grant of service connection below, the Board finds that there has been no prejudice to the Veteran.  Further, the Board finds that there has been substantial compliance with the Board's prior remand order concerning the other claims before the Board, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268, where the Board's remand instructions were substantially complied with).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Residuals of UPPP 

The Veteran contends that he had UPPP surgery while in service and currently has status-post residuals.

Private treatment records from March 1996 reflected status post tonsillectomy and apparent modified UPPP with intermittent palatal insufficiency.  Records in May 1999 revealed that the Veteran had UPPP in 1985 with what Dr. A.M.C. "felt was some significant airway compromise with scarring of the airway."  He noted "scarring and apparent compromise of the posterior oropharynx" and that "the palate seem[ed] relatively fixed."  

Records in January 2003 reflected prior septoplasty in 1996, and tonsillectomy and UPPP while in the military.  On physical examination, Dr. M.Z. noted missing tonsils and uvula.  In May 2004, Dr. W.J.H. noted that the Veteran had his uvula removed while in service because "it would get big and would flop on his tongue."

A letter from Dr. M.Z. in September 2006 reflected that the Veteran had UPPP in 1985 while in the military.  In July 2010, the Veteran submitted a statement in support of claim explaining that he had UPPP due to tonsillar enlargement rather than simply for snoring, and that he had soft palate, uvula, and tonsils taken out.  

Private treatment records in May 2012 revealed thickened and elongated soft palate, status-post UPPP.

In light of the above evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has status-post UPPP that took place while in service.  

As an initial matter, the Board notes that the Veteran's STRs are unavailable.  In cases such as these, the Board has a heightened obligation to consider carefully the benefit of the doubt rule.  O'Hare, 1 Vet. App. at 367.  Private treatment records reflect that the Veteran had a UPPP in 1985 while in service due to tonsillar enlargement.  Further, in May 1999, Dr. A.M.C. noted that the evidence shows that the Veteran had "some significant airway compromise with scarring of the airway" and "apparent compromise of the posterior oropharynx" with a "palate [that] seem[ed] relatively fixed."  Further, the evidence shows that the Veteran had his tonsils and uvula removed.

Given this evidence, the Board finds that the Veteran had a UPPP while in service, which resulted in some significant airway compromise with scarring of the airway that compromised the posterior oropharynx and removal of his tonsils and uvula and continued to have this disability up to and including during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  Therefore, resolving all doubt in the Veteran's favor, the Board finds that service connection for residuals of UPPP is warranted.

Sinusitis

The Veteran contends that he has sinusitis that was incurred in service or is otherwise related to service.

Private treatment records in March 1996 reflected that the Veteran's sinus congestion had increased over the last two years.  In April 1996, the Veteran underwent a septoplasty with cryosurgery inferior turbinates for his "chronic stuffy nose."  Records in May 1999 revealed post-nasal drip.  In June 1999, the Veteran had to have his sinus drained due to sinus problems.  In May 2004, the Veteran reported that he did not use his continuous positive airway pressure (CPAP) because it made "his nose stuffy" and his throat sore.  Dr. A.M.C. also noted that he had chronic sinus congestion.  Records in April 2006 show complaints of sudden congestion in the last three months, located in the chest and sinuses.  The Veteran was diagnosed with unspecified acute sinusitis.

In a June 2010 statement, the Veteran contended that his April 1996 septoplasty did not result in congestion relief.  

Private treatment records in May 2012 reflected the Veteran's history of previous facial trauma/broken nose, but the Veteran reported no complaints of being unable to breathe through his nose.  The Veteran was diagnosed with allergic rhinitis.  Physical examination showed no nasal congestion, bilateral normal sinuses, normal nasal airflow, and no polyps or bleeding.  In July 2012, Dr. J.A.D. noted that the Veteran did not have nasal congestion, and that inspection of the nares revealed bilateral normal sinuses, normal nasal airflow, and no polyps or bleeding. 

A September 2014 VA examination report reflected surgery for a deviated septum in April 1996 and a diagnosis of allergic rhinitis.  The examiner noted that the Veteran had been treated for acute sinusitis on several occasions post-service but that he did not meet the criteria for a diagnosis of sinusitis.  The examiner noted that the Veteran was diagnosed with allergic rhinitis in 1996, 10 years after his separation from service.

A January 2016 VA examination report recounted the Veteran's history of surgery for a deviated septum in April 1996, that he was diagnosed with allergic rhinitis in 1998, that he was seen for eustachian tube dysfunction in November 2005, and that he currently had allergic rhinitis and self-medicated with over-the-counter antihistamines.  The examiner diagnosed the Veteran with rhinitis, but no sinus problems.

Upon review of the evidence, the Board finds that sinusitis was not incurred or the result of service.  As an initial matter, the Board notes that whether service connection is claimed on direct, secondary, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for sinusitis in October 2006.

The evidence shows that the Veteran first complained of sinus problems in March 1996, when he reported that his sinus congestion had worsened over the last two years.  In April 1996, the Veteran had septoplasty to help alleviate his "chronic stuffy nose."  However, while Dr. A.M.C. stated that the Veteran had chronic sinus congestion in May 2004, recent treatment records in April 2006 diagnosed him with unspecified acute sinusitis, and records in May and July 2012 revealed that he had normal sinuses and airflow; and no congestion, polyps, or bleeding.  Further, Dr. J.A.D., the September 2014 VA examiner, and the January 2016 VA examiner all diagnosed the Veteran with allergic rhinitis, but no sinus problems.  In particular, the September 2014 VA examiner noted that the Veteran had been treated for sinus problems numerous times, but that he did not meet the criteria for a diagnosis of chronic sinusitis.  As such, the Board finds that the Veteran does not have a current diagnosis of chronic sinusitis or other sinus problems.

The weight of the above evidence reflects that the Veteran has not had sinusitis during the pendency of the claim.  While a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities"), here the claim that has been adjudicated was entitlement to service connection for sinusitis, a specific disorder.  As the Veteran has not had this disorder, entitlement to service connection is not warranted.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) ("Without a current disability, of course, there can be no service connection and, thus, no disability compensation").  The above evidence also reflects that the Veteran has had rhinitis, but a claim for service connection for rhinitis has not been adjudicated either explicitly or implicitly.  What constitutes a claim, however, cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board will therefore consider a claim for service connection for rhinitis to be part of the claim for service connection for sinusitis, and these are related disorders, as reflected by the fact that the same disability benefits questionnaire applies to both disorders, and they are both rated under 38 C.F.R. § 4.97, the criteria applicable to diseases of the nose and throat.  The Board will bifurcate the claim and remand the claim for service connection for rhinitis for appropriate development and initial adjudication.

The Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Adenoids Disorder

The Veteran contends that he had adenoidectomy while in service to help correct his breathing problems and has residuals from the removal of his adenoids.

Private treatment records from March 1996 noted status-post tonsillectomy and apparent modified UPPP with intermittent palatal insufficiency.  Records in January 2003 noted past nasal surgery in 1996, and tonsillectomy and UPPP while in the military.  On physical examination, Dr. M.Z. noted missing tonsils and uvula.  In May 2004, Dr. W.J.H. noted that the Veteran had his uvula removed while in service because "it would get big and would flop on his tongue."

In a June 2010 statement in support of claim, the Veteran contended that he had enlarged adenoids, which were removed by a military doctor to prevent snoring.  

Private treatment records in May and July 2012 revealed that the Veteran reported a history of tonsillectomy, adenoidectomy, septoplasty, and UPPP.  However, on physical examination, Dr. J.A.D. only noted thickened and elongated soft palate, congested oral cavity/oropharynx, and normal sized palatine tonsils. 

A September 2014 VA examination report revealed missing tonsils and uvula, thickened soft palate, and a large tongue.  A January 2016 VA examination reported absent tonsils and uvula, no abnormal scaring, enlarged and erythematous nasal turbinates, no polyps, and clear nasal discharge.

Upon review of the evidence, the Board finds that the Veteran does not have an adenoid disorder that is due to disease or injury in service.  As stated above, whether service connection is claimed on direct, secondary, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich, 104 F. 3d at 1328; McClain, supra.  Further, as previously stated, in cases such as these where STRs are missing through no fault of the Veteran, the Board has a heightened obligation to consider carefully the benefit of the doubt rule.  O'Hare, 1 Vet. App.at 367.  

However, the Board finds that the Veteran has offered inconsistent statements in regards to his adenoidectomy during service.  The evidence shows that in March 1996, January 2003, and May 2004, the Veteran reported a past surgical history of tonsillectomy and UPPP.  It was not until he filed his claim in October 2006 and in later statements in June 2010 in support of the claim, as well as at his May 2012 and July 2012 private treatment examinations, that he provided a self-reported past surgical history of adenoidectomy while in service to help with his breathing problems.  The Board finds that the Veteran's self-reported surgical history of tonsillectomy and UPPP while in service in March 1996, January 2003, and May 2004 to be of greater probative weight than the statements made during his much later October 2006 application for compensation, June 2010 statement, and self-reported surgical history in May and July 2012, in relation to his appeal from the denial of compensation benefits.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (holding that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Moreover, the above evidence reflects that the Veteran has not had an adenoid disorder during the pendency of the claim or any time since service.  McClain, 21 Vet. App. at 321; Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

Based on the above evidence of a lack of current adenoid disorder and lack of in-service disease or injury, the Veteran's claim must be denied.  The Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Ankle Disability

The Veteran contends that he fractured his left ankle while in service and that he currently experiences residuals, to include pain and osteoarthritis.

Service dental records show that the Veteran had a broken ankle during service, although the records do not identify which ankle was broken.

X-rays in February 1999 of the Veteran's right ankle indicated bimalleolar soft tissue swelling, but no evidence of acute fracture dislocation or intrinsic bony abnormality.  The impression was a negative right ankle.  

In October 2006, the Veteran reported pain in the left ankle and stated that he had broken it "years ago."  The physician noted painful movement, increased laxity laterally, and crepitus.  He assessed the Veteran with localized osteoarthritis primarily involving the ankle and foot.  X-rays of the left ankle showed evidence of an old fracture, but an otherwise normal x-ray.  The examiner's impression was an old fracture and no acute abnormalities.  In November 2006, the Veteran had a magnetic image resonance (MRI) without contrast, which revealed no evidence of an acute osseous injury and mild talonavicular joint arthritis.

In a June 2010 statement, the Veteran contended that his left ankle had never healed properly and continued to cause him pain and restrict his ability to "do activities with my children."  He reported that he experienced daily ankle pain, which was very disruptive and prevented him from enjoying activities with his children and friends.

A September 2014 VA examination report reflected the Veteran's contention that he fractured his left ankle during service.  Range of motion of the left ankle was normal at plantar flexion of 40 degrees with no pain, and dorsiflexion of 20 degrees with no pain in each ankle.  The examiner explained that the Veteran's obesity and soft tissue swelling limited his plantar flexion by 5 degrees in each ankle.  There was no additional loss of function after repetition, no localized tenderness, no joint instability, and normal muscle strength testing.  

September 2014 x-rays revealed severe soft tissue swelling in both ankles, likely due to edema, possible venous insufficiency, or lymphatic in origin.  The bilateral ankle joints spaces and mortises were well preserved, and there was no talar dome defect.  The examiner found no evidence of prior ankle fracture or arthritis in either ankle, but noted that there was severe soft tissue swelling, suggesting long-standing lower extremity edema, possibly due to venous or lymphatic insufficiency.

A January 2016 VA examination report reflected the Veteran's contention that he fractured his left ankle during service and was treated with a splint, crutches, and put on profile.  He reported that he had had pain ever since, which worsened with prolonged standing, by putting pressure on the left leg when standing, with changes in the weather, and walking up stairs.  Range of motion of the left ankle was normal at plantar flexion of 40 degrees with no pain, and dorsiflexion of 20 degrees with no pain in each ankle.  The examiner explained that the Veteran had severe bilateral swelling of the ankles and feet, which slightly limited his plantar flexion.  There was no additional loss of function after repetition, no localized tenderness, no joint instability, no crepitus, and normal muscle strength testing.  

December 2015 x-rays of the left ankle revealed no fracture, subluxation, or dislocation.  There were plantar and dorsal calcaneal spurs, and the soft tissues appeared diffusely edematous.  The examiner found calcaneal spurs with no evidence of prior injury.  The VA examiner opined that the Veteran's left ankle disability was less likely than not incurred in or related to service because examination showed a normal, stable ankle with minimal tenderness over the left lateral malleola, and x-rays reflected no evidence of any abnormalities.  As such, the examiner found that there was no current chronic residual disability of the left ankle related to the alleged fracture in service.  The examiner noted that while the November 2006 MRI showed mild talonavicular arthritis, this was 20 years after service, there was no follow-up, and September 2014 and December 2015 x-rays did not show arthritis.

Upon review of the evidence, the Board finds that a left ankle disability was not incurred or the result of service.  While the evidence shows that the Veteran had a broken ankle in service and currently experiences ankle pain, the preponderance of the evidence indicates there has not been left ankle disability due to disease or injury in service.  Although a November 2006 MRI showed mild talonavicular joint arthritis, x-rays of the left ankle in September 2014 and December 2015 did not reveal any arthritis or evidence of a prior injury.  The January 2016 VA examiner noted the Veteran's report of a left ankle fracture during service, but found that the ankle was normal on physical examination.  Specifically, he observed that there was no tenderness, that range of motion was within normal limits for the Veteran due to his severe swelling in the ankles, that there was no pain on motion or additional loss of motion after repetition, and that x-rays did not show any evidence of a prior injury.  The January 2016 VA examiner also addressed the November 2006 MRI findings of mild talonavicular arthritis, and noted that this was the first time an ankle problem had appeared in the treatment records, that it was 20 years after service, and that later x-rays and physical examination did not reveal arthritis or a current left ankle disability.
 
In addition to the medical evidence discussed above, the Board has considered the Veteran's lay assertions regarding his left ankle pain, which he is competent to assert.  Whether pain alone can constitute disability entitling a veteran to compensation under 38 U.S.C.A. §§ 1110 and 1131 is a question that the Federal Circuit has specifically declined to address.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131); Sanchez Benitez, 259 F.3d at 1361 ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  In Sanchez-Benitez v. Principi, the Federal Circuit explained that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  Here, the weight of the evidence reflects that the Veteran's left ankle pain is not due to disease or injury.  As the left ankle pain is not due to disease or injury, it follows that it cannot be due to disease or injury in service.  Entitlement to service connection for left ankle disability is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for status-post UPPP is granted.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for adenoid disorder is denied.

Entitlement to service connection for a left ankle disability, to include as residuals due to a fracture, is denied.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the remaining claims.

The Veteran contends that he has OSA that was incurred in service or is otherwise related to service; or that was caused or aggravated by UPPP.

In May 1999 private treatment records, Dr. A.M.C. noted that the Veteran's OSA was "not well-controlled at this time likely due to the [Veteran's] weight gain."  Further, he remarked that the Veteran smoked at least one pack of cigarettes per day and drank at least one to two cocktails a night and more on the weekends, which "most certainly" worsened his OSA.  Physical examination showed that there still "appeared to be compromise of the air space" despite prior UPPP.  Dr. A.M.C. also noted that there was "scarring and apparent compromise of the posterior oropharynx" and that "the palate seemed relatively fixed."  He remarked that there was "perhaps adequate airway behind [the relatively fixed palate]" but that he "doubted it."

A January 2016 VA examination report reflected that the Veteran had been diagnosed with OSA in 1996, 10 years after his separation from service, and with no evidence of treatment until then.  The examiner noted that the Veteran had had UPPP, but that private treatment records noted that it was for "severely enlarged tonsils and not for sleep apnea."  The examiner also remarked that while Dr. A.M.C. observed some scarring of the posterior oropharynx, there were no comments on its role concerning the Veteran's OSA.  After review of the medical literature and the Veteran's treatment records, the examiner opined that it was less likely than not that the Veteran's OSA was incurred in or related to service, to include UPPP.

However, the Board finds that an addendum opinion is necessary to address whether the Veteran's service-connected UPPP caused or aggravated his OSA.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As this claim is being remanded, all outstanding treatment records should be obtained.  The AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

In addition, the Veteran has been diagnosed with rhinitis and the claim for service connection for sinusitis should be considered to include a claim for service connection for this related disorder.  Consequently, the AOJ should adjudicate a claim for service connection for rhinitis, to include any appropriate development.

Accordingly, the claims for service connection for OSA and rhinitis are REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-4142 to obtain any private treatment records not yet associated with the claims file.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained or further attempts to obtain them would be futile, take action in accordance with 38 C.F.R. § 3.159(e).

2.  Refer the Veteran's claim file to the VA examiner who conducted the January 2016 VA examination for an addendum medical opinion.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the addendum opinion, and the addendum opinion must reflect that the claims folder was reviewed.  

If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should discuss whether it is at least as likely as not (50 percent probability or more) that the Veteran's OSA was either (i) caused or (ii) aggravated by the Veteran's now service-connected UPPP.

The examiner should address Dr. A.M.C.'s May 1999 observation that there still "appeared to be compromise of the air space," that there was "scarring and apparent compromise of the posterior oropharynx," that "the palate seemed relatively fixed," and that there was "perhaps adequate airway behind [the relatively fixed palate]" but that he "doubt it."

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialists' opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Adjudicate a claim for service connection for rhinitis, to include any appropriate development.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim for entitlement to service connection for OSA, to include as secondary to service-connected UPPP.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


